       2:20-cv-02160-SLD # 5   Page 1 of 5                                    E-FILED
                                                  Wednesday, 08 July, 2020 03:29:37 PM
                                                         Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Drake Louis Sanders,                         )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-2160
                                             )
Michael Downey, et al.                       )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently detained at
Jerome Combs Detention Center, was granted leave to proceed in
forma pauperis. The case is now before the court for a merit review
of plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

     Plaintiff alleges that three gang members attacked him and
caused bleeding in his left eye. Plaintiff alleges he was sent to the
       2:20-cv-02160-SLD # 5   Page 2 of 5




hospital shortly thereafter, but that his right eye “goes blind for no
reason.” Plaintiff alleges that doctors cannot determine the cause of
his blindness. Plaintiff also alleges that Defendants Castellano and
Haggard failed to prescribe effective medications for various medical
conditions for reasons not related to sound medical judgment.
Plaintiff also alleges that these defendants have failed to provide a
C-PAP machine for his sleep apnea, and that they have failed to
provide diagnostic testing ordered by a specialist. Plaintiff also
alleges that he is being held on his criminal case in the Northern
District of Illinois without a bail hearing while his co-defendant has
already been released on bond.

      Plaintiff states Fourteenth Amendment claims for failure-to-
protect claim against Defendants Downey and Kolitwenzew and for
failure to provide adequate medical care against Defendants
Castellano and Haggard. Giles v. Tobeck, 895 F.3d 510, 513 (7th
Cir. 2018); Miranda v. Cty. of Lake, 900 F.3d 335, 352-53 (7th Cir.
2018). The U.S. Marshals is a federal agency that cannot be sued
for damages. FDIC v. Meyer, 510 U.S. 996, 1005 (1994).

      Plaintiff’s claims related to his criminal case are dismissed
without prejudice. Challenges to a fact or duration of confinement
must be pursued via a habeas corpus proceeding. Preiser v.
Rodriguez, 411 U.S. 475 (1973). The allegations are also not related
to Plaintiff’s conditions-of-confinement claims, and therefore must
be litigated in a separate lawsuit. George v. Smith, 507 F.3d 605,
607 (7th Cir. 2007) (“Unrelated claims against different defendants
belong in different suits.”). The judge and prosecutor Plaintiff names
as defendants have absolute immunity for actions taken during the
judicial process. See Polzin v. Gage, 636 F.3d 834, 838 (7th Cir.
2011); Lewis v. Mills, 677 F.3d 324, 330 (7th Cir. 2012).

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states
           Fourteenth Amendment claims for failure-to-protect
           claim against Defendants Downey and Kolitwenzew and
           for failure to provide adequate medical care against
 2:20-cv-02160-SLD # 5   Page 3 of 5




     Defendants Castellano and Haggard. Any additional
     claims shall not be included in the case, except at the
     court’s discretion on motion by a party for good cause
     shown or pursuant to Federal Rule of Civil Procedure 15.

2.   This case is now in the process of service. The plaintiff is
     advised to wait until counsel has appeared for the
     defendants before filing any motions, in order to give the
     defendants notice and an opportunity to respond to those
     motions. Motions filed before defendants' counsel has
     filed an appearance will generally be denied as
     premature. The plaintiff need not submit any evidence to
     the court at this time, unless otherwise directed by the
     court.

3.   The court will attempt service on the defendants by
     mailing each defendant a waiver of service. The
     defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed answers
     or appeared through counsel within 90 days of the entry
     of this order, the plaintiff may file a motion requesting
     the status of service. After the defendants have been
     served, the court will enter an order setting discovery and
     dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall provide
     to the clerk said defendant's current work address, or, if
     not known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
 2:20-cv-02160-SLD # 5   Page 4 of 5




     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
     detail.

7.   Counsel for the defendants is hereby granted leave to
     depose the plaintiff at his place of confinement. Counsel
     for the defendants shall arrange the time for the
     deposition.

8.   The plaintiff shall immediately notify the court, in
     writing, of any change in his mailing address and
     telephone number. The plaintiff's failure to notify the
     court of a change in mailing address or phone number
     will result in dismissal of this lawsuit, with prejudice.

9.   If a defendant fails to sign and return a waiver of service
     to the clerk within 30 days after the waiver is sent, the
     court will take appropriate steps to effect formal service
     through the U.S. Marshals service on that defendant and
     will require that defendant to pay the full costs of formal
 2:20-cv-02160-SLD # 5   Page 5 of 5




      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Sara Ellis, Sheri L.
      Wong, and U.S. Marshals as defendants.

12.   The clerk is directed to attempt service on Michael
      Downey, Chad Kolitwenzew, Shannon Haggard, and Nick
      Castellano pursuant to the standard procedures.



            Entered this 8th day of July, 2020.




                   s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
